Case 18-12476-JDW     Doc 70    Filed 01/24/20 Entered 01/24/20 13:49:08       Desc Main
                               Document      Page 1 of 2


_________________________________________________________________________________

                                              SO ORDERED,



                                              Judge Jason D. Woodard
                                              United States Bankruptcy Judge


       The Order of the Court is set forth below. The case docket reflects the date entered.
________________________________________________________________________________




               IN THE UNITED STATES BANKRUPTCY COURT FOR
                   THE NORTHERN DISTRICT OF MISSISSIPPI

   IN THE MATTER OF:                                        CHAPTER 13 CASE NO.:

   TERRY ADAMS                                              18-12476-JDW

                AGREED ORDER GRANTING FIRST
     SUPPLEMENTAL MOTION FOR APPROVAL OF COMPROMISE AND
      SETTLEMENT (DKT. #55) AND APPLICATION FOR ALLOWANCE
    AND PAYMENT OF CONTINGENCY FEES AND EXPENSES (DKT. #56)

          THIS MATTER came before the Court on the First Supplemental

   Motion for Approval of Compromise and Settlement (Dkt. #55) (the “Motion”)

   and Application for Allowance and Payment of Contingency Fees and

   Expenses (Dkt. #56) (the “Application”) filed by the Special Counsel, D. Reid

   Wamble, Esq., (“Special Counsel”) and the Limited Objection to Motion to

   Approve Settlement and Application for Allowance of Contingency Fees and

   Expenses (the “Objection”) filed by Locked D. Barkley, Chapter 13 Trustee

   (the “Trustee”) (Dkt. #65). Upon agreement of the parties,

          IT IS ORDERED that:

          1.     The Motion shall be and is hereby granted.
Case 18-12476-JDW     Doc 70    Filed 01/24/20 Entered 01/24/20 13:49:08         Desc Main
                               Document      Page 2 of 2



         2.     The Application shall be and is hereby approved.

         3.     The entire settlement of $17,400.00 (the “Settlement Funds”) is

   property of the bankruptcy estate and shall be tendered to the Trustee by

   Special Counsel.

         4.     Upon receipt of the Settlement Funds, the Trustee shall

    disburse to Special Counsel $10,222.38 for attorney fees and expenses or

    such other amount that may be approved by this Court.

         5.     Additionally, the Trustee shall disburse $2,457.00 to Special

    Counsel, who shall be responsible for payment of the following medical liens

    and expenses: $529.20 to Flexworx, and $1,927.80 to Progressive Rehab.

         6.     The Trustee shall disburse the remaining balance of the

    Settlement Funds, less the Trustee’s statutory compensation, to nonpriority

    unsecured creditors with timely filed and allowed proofs of claim with the

    Trustee to determine the correct percentage of distribution.

                               ##END OF ORDER##

   AGREED & APPROVED:

   /s/ W. Jeffrey Collier
   W. JEFFREY COLLIER – MSB#10645
   ATTORNEY FOR TRUSTEE

   /s/ D. Reid Wamble
   D. REID WAMBLE
   SPECIAL COUNSEL FOR DEBTOR
                                                             Prepared by:
                                                             W. Jeffrey Collier, Esq.
                                                             Attorney for Trustee
                                                             6360 I-55 North, Suite 140
                                                             Jackson, Miss. 39211
                                                             (601) 355-6661
                                                             ssmith@barkley13.com
                                                             MSB No. 10645
